Citation Nr: 0610202	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to  service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for myocardial 
infarction, claimed as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for status post 
cerebrovascular accident, claimed as secondary to the 
service-connected diabetes mellitus, type II.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
July 1967.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision in which the 
RO denied the veteran's claims for hypertension, myocardial 
infarction, and status post cerebrovascular accident as 
secondary to the service-connected diabetes mellitus, type 
II, as well as entitlement to a TDIU.  In July 2003, the 
veteran, through his representative, filed a notice of 
disagreement (NOD) with the denial of all the claims.  
However, in March 2004, the RO issued a statement of the case 
(SOC) on the veteran's claims for secondary service 
connection, but not with respect to the claim for a TDIU.  
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2004.

Because it appears that the appellant filed a NOD with the 
denial of a TDIU (for which the next step in the appellate 
process is the issuance of a SOC), the Board has listed that 
issue as among the matters on appeal, as reflected on the 
title page.  See 38 C.F.R. § 19.29 (2005); Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 Vet. 
App. 433, 436 (1997).  [Although it is noted, 
parenthetically, that to obtain appellate review of any issue 
not currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2005).].  



FINDING OF FACT

In March 2006, VA was first notified that the veteran died in 
February 2006. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).







ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


